DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/426,694, filed on 02/07/2017.

Information Disclosure Statement
Two (2) information disclosure statement(s) (IDS) were filed on 07/22/2020 and 01/27/2021.  The IDS are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is indefinite because it does not recite the units for the Pmax parameter.  It is unclear whether Pmax should be in gigapascals (GPa), megapascals (MPa), kgf//mm2, or some other pressure unit.  Therefore, the boundaries of the claim cannot be determined.
Regarding claim 2, the claim is likewise rejected because it requires all limitations of claim 1.
Regarding claims 3 and 4, the claims are indefinite because they are inconsistent with the specification.  Even though a claim on its face may be definite, the claim may still be indefinite if it is inconsistent with the specification.  MPEP § 2173.03.  In the present instance, GPa appears to be an incorrect pressure unit for formula (1).  The claims recite a Pmax of 1.0 GPa.  When 1.0 GPa is substituted in formula (1), the radius ‘d’ of the inclusion is 477163.6 µm.  This does not correlate with the inclusion radii disclosed in the specification.  
The specification discloses that the radius ‘d’ is 8.4 µm when Pmax is 2.0 GPa.  However, to arrive at a radius ‘d’ of 8.4 µm, the pressure value must be input in MPa (2000 MPa) in formula (1).  Otherwise, if the Pmax unit is GPa, then 2.0 GPa yields a radius ‘d’ is 175745.1 µm, which does not match the value of 8.4 µm in the specification.  The same calculation can be repeated for the remaining pressures.  See page 11, lines 14-28; page 12, lines 1-10.  For examination purposes, Pmax will be interpreted as being measured in MPa.  However, appropriate correction is still required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of an abstract idea without significantly more.  The claims recite a step of determining a maximum contact surface pressure (Pmax) and then using a material based on characteristics derived from a formula that incorporates the Pmax value and a step of selecting a steel based on inclusion characteristics that fall within the formula.
The step of determining the Pmax and selecting a material is an abstract idea because the act of determining and selecting can be performed in the mind as part of a planning process.  They encompasses acts of making evaluations, judgments, and/or opinions based on what the user deems as a suitable value and outcome for a given application at hand, and the user engages in a mental though process in order to make a decision to arrive at that determination.  See MPEP § 2106.04(a)(2)(III).  
This judicial exception of an abstract idea is also not integrated into a practical application.  The claims recite an additional step of using the material selected based on the abstract steps of determining and selecting.  The use step is generic with no specific details on use or manufacture of the product as recited in the preambles of claims 2-4, for instance.  The use of an abstract idea amounts to a mere instruction to apply the exception.  See MPEP § 2106.05(f).  Accordingly, the using step does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  See MPEP § 2106.04(a)(2)(III)(C).  
Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add meaningful limitations beyond linking the use of the abstract idea to a particular technological environment.  See MPEP § 2106.05(e).  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the selected material is the equivalent of telling a person to execute a concept.  Mere instructions to apply an exception does not make the concept eligible.  See MPEP §§ 2106.04(d)(I)-(III), 2106.05(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,108,491 to Matsumoto et al. (“Matsumoto”) in view of US 2003/0089428 (A1) to Murakami et al. (“Murakami”).
Regarding claims 1 and 2, Matsumoto teaches a method for manufacturing a sintered alloy steel.  Col. 4, lines 64-65.  The alloy steel may be used to make a rolling bearing comprising rings and rolling elements (rolling components).  Col. 2, lines 18-22.  The steel contains pores (non-metallic inclusions, holes) and carbides (non-metallic inclusions).  Col. 3, lines 58-59; col. 4, lines 7-8.
In one example, the steel is subjected to a maximum contact bearing pressure Pmax of 578 kgf/mm2 (5.67 GPa or 5668 MPa) (determining a maximum contact surface pressure acting on a rolling surface of the rolling component).  Col. 7, lines 14-15.  The diameter of the largest pore can be 2.1 µm (Specimen No. 6); 2.5 µm (Specimen No. 5); 3.0 µm (Specimen No. 4); or 3.7 µm (Specimen No. 3).  Table 1.
Incorporating Matsumoto’s Pmax of 5.67 GPa (5668 MPa) into formula (1) returns an inclusion radius ‘d’ value of 1.9 µm (diameter of 3.7 µm).  The claimed calculated inclusion radius range is 1.0-1.9 µm (diameter 2.0-3.7 µm).  Therefore, Matsumoto’s pore diameters of 2.1 µm, 2.5 µm, 3.0 µm, and 3.7 µm fall within the claimed range.
Matsumoto also teaches that the size (diameter) of the pores are equal to or smaller than 3 µm (radius equal to or smaller than 1.5 µm) (col. 3, lines 58-68; col. 4, lines 1-6; col. 7, lines 28-30), which overlaps the claimed range for a Pmax of 578 kgf/mm2.
In another example, the steel is subjected to a maximum contact bearing pressure Pmax of 350 kgf/mm2 (3.43 GPa or 3432 MPa) (determining a maximum contact surface pressure acting on a rolling surface of the rolling component).  Col. 12, lines 42-43.  The diameter of the largest carbide is 2.8 µm.  Col. 12, lines 53-56.  
Incorporating Matsumoto’s Pmax of 3.43 GPa (3432 MPa) into formula (1) returns an inclusion radius ‘d’ value of 3.8 µm (diameter of 7.7 µm).  The claimed calculated inclusion radius range is 1.0-3.8 µm (diameter 2.0-3.7 µm).  Therefore, Matsumoto’s carbide diameter of 2.8 µm falls within the claimed range.
Matsumoto also teaches that the size (diameter) of the carbides are equal to or smaller than 12 µm (radius equal to or smaller than 6 µm) (col. 4, lines 7-17), which overlaps the claimed range for a Pmax of 578 kgf/mm2 (col. 8, lines 5-30).
Matsumoto teaches that rolling bearings should have pores and carbides having diameters in the aforementioned ranges (col. 3, lines 16-39), which implies the selection and use of the steel material for the rolling component.
Matsumoto is silent as to whether the rolling component is to be used in an environment in which hydrogen enters steel.
Murakami is directed to a machine parts having long life fatigue characteristics.  Para. [0001].  The machine part may be bearing ring or a rolling element of a rolling bearing.  Abstract.  Machine parts are found in bullet trains, gears, blades of turbines, reduction gears such as of automobiles and industrial machines and bearings.  Para. [0001].  Machine parts are also known to be subjected to environments where hydrogen can be undesirably trapped in the steel and cause fracture.  Para. [0005], [0006].  It would have been obvious to one of ordinary skill in the art to have subjected the steels of Matsumoto to a hydrogen-rich environment because of the use of rolling bearings in the automobile and industrial applications where parts would be exposed to hydrogen-containing substances like water and acid.
Regarding claims 3 and 4, Matsumoto teaches using the alloy steel make rolling bearing comprising rings (bearing ring) and rolling elements (rolling elements of a rolling bearing).  Col. 2, lines 18-22.
A maximum contact surface pressure Pmax of 1.0 GPa (1000 MPa) returns a radius ‘d’ of 22.7 µm (diameter 45.4 µm).  The claimed calculated inclusion radius range is 1.0-22.7 µm (diameter 2.0-45.4 µm).  Matsumoto’s pore diameter of 3 µm or less (col. 3, lines 58-68; col. 4, lines 1-6; col. 7, lines 28-30) and carbide diameter of 12 µm or less (col. 4, lines 7-17) overlap the claimed calculated diameter even if the Pmax is lowered to 1.0 GPa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
December 7, 2022